
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") effective November 1, 2002
by and between enherent Corp. (fka PRT Group Inc.), a Delaware corporation, with
its principal place of business at 12300 Ford Rd., Suite 450, Dallas, Texas,
75234, with all of its direct and indirect subsidiaries, (the "Employer") and
George Warman, an individual residing at 2816 Bitterroot Court, Plano, TX 75025
(the "Executive").

RECITALS:

A.Employer is a global information technology services company.

B.The Executive is experienced in the information technology services industry
and is currently employed by Employer as Executive Vice President and Chief
Financial Officer and desires to continue in those roles for the Employer
subject to the conditions hereinafter set forth.

C.Employer believes the Executive will contribute to the growth and
profitability of the Employer and desires to continue to employ the Executive as
Executive Vice President and Chief Financial Officer of the Employer.

D.Employer agrees that it shall not require Executive to engage in any conduct,
which would violate any of the Executive's post-termination obligations to
Executive's former employer arising under this Agreement.

E.The Executive is willing to make his services available to Employer on the
terms and conditions hereinafter set forth.

AGREEMENT:

        Therefore, in consideration of the premises, mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and the Executive hereby agree as follows:

1.Employment. Commencing on November 1, 2002 (the "Effective Date"), Employer,
in reliance on such representations, shall employ the Executive and the
Executive shall accept employment by Employer, upon the terms and conditions set
forth in this Agreement.

2.Term: The term of employment (the "Term") of this Agreement shall begin on the
Effective Date and, except as otherwise provided in Sections 8, 9, and 10 shall
end on June 30, 2003. The Term of this Agreement shall be eight (8) months and
shall not be further extended without the mutual written consent of the parties.
After completion of the term, Executive's employment will be on an at-will basis
unless otherwise agreed in writing by the parties.

3.Duties: The Executive will serve as the Executive Vice President and Chief
Financial Officer of the Employer and the Executive shall have the primary
responsibility to manage and direct the day-to-day business of the Employer's
Finance business unit. In addition, Executive will be responsible for
establishing current and long-range objectives, plans, and policies subject to
the approval of the President; and representing the Employer with its major
customers, and suppliers. The Executive shall perform such duties as may be
reasonably assigned to him by the President. With the consent of the President,
the Executive may (i) devote a reasonable amount of time and effort to
charitable, industry or community organizations, and (ii) subject further to the
provisions of Section 6, the Executive may serve as a director of other
companies.

--------------------------------------------------------------------------------

4.Compensation: During the Term, Executive shall be compensated as follows:

(A)Salary. Executive shall be paid an annual salary of one hundred fifty
thousand dollars ($150,000) (the "Annual Base Salary"), to be distributed in
equal periodic semi-monthly installments according to Employer's customary
payroll practices. Nothing contained herein shall be construed to prevent
Employer from increasing Executive's Annual Base Salary more often than
annually. The Annual Base Salary will be reviewed annually by the President and
increased (but not decreased) if the President, in his discretion, determines an
increase to be appropriate, based on the types of factors the President usually
takes into account in reviewing executive level salaries, including, but not
limited to, cost-of-living factors.

(B)Annual Incentive Compensation. Employer will provide the Executive with a
target bonus opportunity of at least twenty percent (20%) of Annual Base Salary
(the "Performance Bonus") under a quarterly incentive award plan. The
Performance Bonus will be paid to Executive no later than forty-five (45) days
following the end of each quarter, i.e., February 15, May 15, August 15 and
November 15. Performance Bonus requirements will be agreed to in writing by the
parties and attached hereto as Exhibit 2.

(C)Stay Bonus. Executive is also eligible to receive a stay bonus in the amount
of fifty thousand dollars ($50,000.00), less all applicable state and federal
taxes, payable on May 1, 2003. In order to earn this Stay Bonus the Executive
must be an active employee of enherent Corp., on April 30, 2003.

(D)Employer will make the Executive eligible for participation in Stock
Acquisition and Retention Program under the terms and conditions applicable to
all other participants, subject to the approval of the Compensation Committee of
the Board of Directors.

(E)Certain Additional Payments and Consideration. In addition to the above
payments,

i)Stock Options. Executive will be eligible to participate in the Employer Stock
Option Plan ("Plan"). All Options are subject to the terms of the Plan and the
Stock Option Award Agreement; provided, however, in the event of a Termination
without Cause of the Executive's employment by the Employer all incentive stock
options granted shall immediately vest and be exercisable as per the terms of
Section 9 (B) below. In the event of a Termination without Cause of the
Executive's employment by the Employer all non-qualified stock options that have
not vested as of the date of the termination, shall expire, and all
non-qualified stock options that have vested shall be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement. All Options will
vest in three (3) equal annual installments of one-third (1/3) each beginning
one (1) year from their respective grant date. A copy of the Plan and form of
Stock Option Award Agreement is attached hereto as Exhibit 1. If Executive was
an employee of Employer prior to the Effective Date and has already been granted
stock options, all of Executive's stock options shall have the same terms as the
Options granted hereunder.

ii)Change in Control. Notwithstanding any other provision of the Plan to the
contrary, while Executive's Options remain outstanding under the Plan, a Change
in Control (as defined below) of Employer shall occur, then all Options
outstanding at the time of such Change in Control shall vest or expire as set
forth in clause 4.E.i above. Those Option that vest shall become immediately
exercisable in full, and, at the option of the Compensation Committee of the
Board of Directors, such Options may be cancelled in exchange for a cash payment
or a replacement award of equivalent value. For purposes of this provision as
well as this Agreement, a "Change in Control" of Employer shall occur upon the
happening of the earliest to occur of the following:

(a)any "person" as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (other than (1) Employer, (2) any trustee or
other fiduciary holding securities under an employee benefit plan of Employer or
(3) any corporation owned, directly or indirectly, by the stockholders of
enherent Corp. in

--------------------------------------------------------------------------------

substantially the same proportions as their ownership of the common stock of
Employer, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
Employer (not including in the securities beneficially owned by such person any
securities acquired directly from Employer or its affiliates representing
fifty-one percent (51%) or more of the combined voting power of enherent Corp.'s
then outstanding voting securities;

(b)during any period of not more than two (2) consecutive years, individuals who
at the beginning of such period constitute the Board (such board of directors
being referred to herein as the "Employer Board"), and any new director (other
than a director designated by a person who has entered into an agreement with
Employer to effect a transaction described in clause (i), (ii) or (iv) of this
Section 5A) whose election by the Employer Board or nomination for election by
Employer's Stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors then still in
office who either were directors at the beginning of the period of whose
election or nomination for election was previously so approved (other than
approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

(c)the stockholders of Employer approve a merger or consolidation of Employer
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding without
conversion or by being converted into voting securities of the surviving or
parent entity) fifty one (51%) or more of the combined voting power of the
voting securities of Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of enherent Corp. (or similar
transaction) in which no "person" (as hereinabove defined) acquires fifty-one
(51%) or more of the combined voting power of enherent Corp.'s then outstanding
securities; or

(d)the stockholders of the Employer approve a plan of complete liquidation of
the Employer or an agreement for the sale or disposition by the Employer of all
or substantially all of the Employer's assets (or any transaction having a
similar effect).

        5.    Expense Reimbursement and Other Benefits.    

(A)Reimbursement of Expenses. During the term of Executive's employment
hereunder, Employer, upon the Executive's submission of proper substantiation in
accordance with Employer's standard procedure, including copies of all relevant
invoices, receipts or other evidence reasonably requested by Employer, by the
Executive, shall reimburse the Executive for all reasonable expenses actually
paid or incurred by the Executive in the course of and pursuant to the business
of Employer.

(B)Employee Benefits. Executive shall be eligible to participate in all Employer
Employee Benefits Program through the Term and Employer shall also continue to
pay the Employer portion of the premiums for the same or substantially similar
Welfare Benefits through October 31, 2003.

(C)Stock Options. Executive shall be included as a participant under the
Employer Incentive Stock Option Plan, eligible to be granted options to acquire
shares of Employer's common stock. The number of any options and terms and
conditions of options shall be determined in the sole discretion of the Board,
or applicable committee thereof, and shall be based on several factors,
including the performance of the Employer.

(D)Vacation. During the Term, the Executive will be entitled to four (4) weeks
paid vacation/personal days for each year. The Executive will also be entitled
to the paid holidays and other

--------------------------------------------------------------------------------

paid leave set forth in Employer's policies. Vacation days and holidays during
any fiscal year that are not used by the Executive during such fiscal year may
not be carried over and used in any subsequent fiscal year. Executive will begin
to accrue vacation/personal days on the first day of the month following date of
employment at the rate of 1.67 days per month. Employer observes ten
(10) holidays each year; six (6) days are designated by Employer (the holiday
schedule is described in Employer's Summary of Benefits) and four (4) days,
which are selected by Executive.

(E)Retirement Plan. Executive is eligible to participate in the Employer's
401(k) Savings Plan the first day of the month coinciding with, or following
employment with Employer. The. Employer has a provision enabling a match of 100%
of the first 3% of employee contributions.

        6.    Restrictions    

(A)Non-competition. During the Term and for a one (1) year period after the
termination of the Term for any reason, the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an executive, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Employer (for this purpose, any business
that engages in information technology consulting services or products similar
to those services or products offered by the Employer and which is actively
soliciting the operating units of the clients doing business with Employer at
the time of termination of the Agreement shall be deemed to be in competition
with the Employer provided that such services or products constitute at least
five percent (5%) of the gross revenues of the Employer at the time of
termination of the Agreement); provided that such provision shall not apply to
the Executive's ownership of or the acquisition by the Executive, solely as an
investment, of securities of any issuer that are registered under Section 12(b)
or 12(g) of the Exchange Act and that are listed or admitted for trading on any
United States national securities exchange or that are quoted on the NASDAQ
Stock Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control or, more than five percent (5%) of any class of
capital stock of such corporation. The non-competition restriction contained in
this Section 6 (A) shall not apply to and specifically excludes Electronic Data
Systems Corporation (Ticker: EDS).

(B)Nondisclosure. During the Term and for a two (2) year period after the
termination of the Term for any reason, the Executive shall not at any time
divulge, communicate, use to the detriment of or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business or the Employer. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Employer (which shall include, but not be limited
to, information concerning the Employer's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Employer
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Employer with respect to all such
information. For purposes of this Agreement, "Confidential Information" means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Employer (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally know, about the Employer or its or
their respective businesses. Notwithstanding the foregoing, nothing herein shall
be deemed to restrict the Executive from disclosing Confidential Information
that the Executive clearly demonstrates was or became generally available to the
public other than as a result of disclosure by the Executive.

--------------------------------------------------------------------------------

(C)Nonsolicitation of Employees and Clients. During the Term and for a one
(1) year period after the termination of the Term for any reason, the Executive
shall not directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity, other than in connection
with the performance of Executive's duties under this Agreement, (i) solicit for
employment or attempt to employ or enter into any contractual arrangement with
any employee or former employee or independent contractor of Employer, unless
such employee or former employee or former independent contractor, has not been
employed by Employer for a period in excess of six (6) months, (ii) call on or
solicit any of the operating units of the clients doing business with Employer
as of the termination of the Term for any reason on behalf of any person or
entity in connection with any business competitive with the business of
Employer, and/or (iii) make known the names and addresses of such customers
(unless the Executive can clearly demonstrate that such information was or
became generally available to the public other than as a result of a disclosure
by the Executive.

(D)Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for Employer or its customers
(collectively, the "Work Product") shall belong exclusively to Employer and
shall, to the extent possible, be considered a work made by the Executive for
hire for Employer within the meaning of Title 17 of the United States Code. To
the extent the Work Product may not be considered work made by the Executive for
hire for Employer, the Executive agrees to assign, and automatically assign at
the time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest that Executive may have in such
Work Product. Upon the request of Employer, the Executive shall take such
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment.

(E)Books and Records. All books, records, and accounts relating in any manner to
the customers of Employer, whether prepared by the Executive or otherwise coming
into the Executive's possession, shall be the exclusive property of Employer and
shall be returned immediately to Employer on termination of the Executive's
employment hereunder or on Employer's request at any time.

(F)Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 6 are reasonably
necessary to protect the legitimate business interest of Employer, and (ii) the
restrictions contained in this Section 6 (including without limitation the
length of the term of the provisions of this Section 6 are not over broad, over
long, or unfair and are not the result of overreaching, duress or coercion of
any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Section 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Employer is such as would cause Employer serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Employer in violation of the terms of this
Section 6. The Executive further acknowledges that the restrictions contained in
this Section 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, Employer's successors and assigns.

(G)Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

--------------------------------------------------------------------------------

(H)Extension of Time. If the Executive shall be in violation of any provision of
this Section 6 then each time limitation set forth in this Section 6 shall be
extended for a period of time equal to the period of time during which such
violation or violations occur. If Employer seeks injunctive relief from such
violation in any court, then the covenants set forth in this Section 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

(I)Survival. The provisions of this Section 6 shall survive the termination of
this Agreement, as applicable.

        7.    Disability.    

If during the Term Executive is unable to perform his services by reason of
illness or incapacity, for a period of sixty (60) consecutive days or three
(3) months out of any six (6) month period. Employer may, at its option, upon
written notice to Executive, terminate the Term and his employment hereunder. In
the event of disability of the Executive as defined in this Section 7, employer
shall continue to pay seventy-five percent (75%) of Executive's then current
salary and benefits for the lesser of eight (8) months or the remainder of the
Term.

        8.    Termination for Cause.    

(A)Employer shall have the right to terminate the Term and the Executive's
employment hereunder for Cause (as defined below). Upon any termination pursuant
to this Section 8, Employer shall pay to the Executive any unpaid Annual Base
Salary through the effective date of termination specified in such notice.
Employer shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 5(A)).

(B)For purposes hereof, the term "Cause" shall mean the Executive's conviction
of a felony, the Executive's personal dishonesty directly affecting the
Employer, willful misconduct (which shall require prior written notice to the
Executive from the President unless not curable or such misconduct is materially
injurious to Employer), breach of a fiduciary duty involving personal profit to
the Executive or intentional failure to substantially perform his duties after
written notice to the Executive from the President (and a reasonable opportunity
to cure such failure) that, in the reasonable judgment of the President, the
Executive has failed to perform specific duties.

        9.    Termination Without Cause.    

(A)At any time Employer shall have the right to terminate the Term and the
Executive's employment hereunder by written notice to the Executive. Any
demotion resulting in a material adverse change in the duties, responsibilities
or role, or reporting relationships of the Executive or movement of the
Executive's work location (12300 Ford Road, Suite 450, Dallas, TX 75234) in
excess of seventy-five (75) miles shall be treated as a termination without
cause of the Executive. If the Executive is a licensed professional, e.g.,
Certified Public Accountant or attorney-at-law, then any situation where the
Executive is asked to take, certify or sanction any course of action which such
licensed professional Executive is prohibited from doing by his/her profession's
rules, regulations, or code of ethics and such action or refusal to take such
action in any way leads to the Executive's termination or resignation, then such
termination shall be treated as a Termination Without Cause or Termination for
Good Reason as defined herein.

Upon any termination pursuant to this Section 9 (that is not a termination under
any of Sections 7, 8, or 10), prior to June 30, 2003, Employer shall continue to
pay (through Employer's regularly scheduled payroll) to the Executive (a) the
Annual Base Salary at the date of termination for the remainder of the Term,
(b) pay (within forty-five (45) days of the last day of employment) any earned
Performance Bonus prorated as of the date of termination and (c) pay the Stay
Bonus described in section 4 (C) above (if not already

--------------------------------------------------------------------------------

earned and paid previously). Employer shall also continue to pay the Employer
portion of the premiums for the same or substantially similar Welfare Benefits
through October 31, 2003. The Executive shall be entitled to the other benefits
set forth in Section 5(B) and (E) for the remainder of the Term. In the event
such entitlement is not allowed by law, the Executive shall be entitled to the
cash equivalent of that benefit.

(B)The Options and any previously granted or subsequently granted incentive
stock options shall immediately vest and be exercisable pursuant to the terms of
the Plan and the Stock Option Award Agreement, all non-qualified stock options
that have not vested as of the date of the termination, shall expire, and all
non-qualified stock options that have vested shall be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement. Said vested stock
options shall be exerciseable and may be sold by Executive subject to no
restrictions by Employer (other than those imposed by the Employer's then
current insider trading policy or by federal and state securities laws).

(C)The Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(A)). The Executive
shall be entitled to receive all severance payments and benefits hereunder
regardless of any future employment undertaken by the Executive.

        10.    Termination by Executive.    

(A)The Executive shall at all times have the right upon thirty (30) days prior
written notice to Employer, to terminate the Term and his employment hereunder.

(B)Upon any termination pursuant to this Section 10 by the Executive without
Good Reason (as defined below), Employer shall pay to the Executive any unpaid
Annual Base Salary through the effective date of termination specified in such
notice. Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(A)).

(C)Upon any termination pursuant to this Section 10 by the Executive for Good
Reason, Employer shall pay to the Executive the same amounts that would have
been payable by Employer to the Executive under Section 9 of this Agreement as
if the Executive's employment had been terminated by Employer without Cause.
Employer shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 5(A)).

(D)For purposes of this Agreement, "Good Reason" shall mean:

(i)the assignment to the Executive of any duties inconsistent in any material
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3 of this Agreement, or any other action by Employer which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by Employer promptly after receipt of
notice thereof given by the Executive.

(ii)any failure by Employer to comply with any of the material provisions of
Section 4 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by the Executive; or

(iii)in the event that (A) a Change in Control (as defined in Section 4 hereof)
in Employer shall occur during the Term and (B) prior to the earlier of the
expiration of the Term and six (6) months after the date of the Change in
Control, the Term and Executive's employment with Employer is terminated by
Employer, or new employer as the case may be, without Cause, as defined in
Section 9(B) (and other than pursuant to Section 7 by

--------------------------------------------------------------------------------

reason of the Executive's death or the Executive's disability) or the Executive
terminates the Term and his employment for Good Reason, as defined in
Section 11(D)(i) or (ii) or because of the relocation of the Executive to
another location more than 75 miles from the Executive's office in Dallas, Texas
without his consent.

        11.    Waivers.    

It is understood that either party may waive the strict performance of any
covenant or agreement made herein; however, any waiver made by a party hereto
must be duly made in writing in order to be considered a waiver, and the waiver
of one covenant or agreement shall not be considered a waiver of any other
covenant or agreement unless specifically in writing as aforementioned.

        12.    Savings Provisions.    

The invalidity, in whole or in part, of any covenant or restriction, or any
section, subsection, sentence, clause, phrase or word, or other provisions of
this Agreement, as the same may be amended from time to time shall not affect
the validity of the remaining portions thereof.

        13.    Governing Law.    

This Agreement shall be construed in accordance with and governed by the laws of
the State of Texas without giving effect to its choice of law provision.

14.Notices.

If either party desires to give notice to the other in connection with any of
the terms and provisions of this Agreement, said notice must be in writing and
shall be deemed given when (a) delivered by hand (with written confirmation of
receipt); (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addresses, if sent by a nationally recognized overnight delivery
service) receipt requested), in each case addressed to the party for whom it is
intended as follows (or such other addresses as either party may designate by
notice to the other party, at the Parent Employer's or Employer's then principal
executive offices):

    If to Employer:   enherent Corp.
80 Lamberton Road
Windsor, CT 06095
Attention: Cliff Dickman
 
 
If to Executive:
 
At the most recent home address of
Executive on the official records of
Employer.


        15.    Default.    

In the event either party defaults in the performance of its obligations under
this Agreement, the non-defaulting party may, after giving 30 days' notice to
the defaulting party to provide a reasonable opportunity to cure such default,
proceed to protect its rights by suit in equity, action or law, or, where
specifically provided for herein, by arbitration, to enforce performance under
this Agreement or to recover damages for breach thereof, including all costs and
attorneys' fees, whether settled out of court, arbitrated, or tried (at both
trial and appellate levels).

        16.    No Third Party Beneficiary.    

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than Employer, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.

--------------------------------------------------------------------------------

        17.    Waiver of Jury Trial.    

All parties knowingly waive their rights to request a trial by jury in any
litigation in any court of law, tribunal or legal proceeding involving the
parties hereto or any disputes arising out of or related to this Agreement.

Any controversy of claim arising out of this Agreement, its enforcement or
interpretation, or alleged breach default or misrepresentation in connection
with any of its provisions, shall be submitted to binding arbitration before
JAMS-Endispute in accordance with its rules and procedures for arbitration of
employment disputes. The costs of arbitration, including but not limited to, the
filing fees, shall be paid for by the Employer. The Employer shall also be
responsible for payment of its own attorneys' fees and shall pay the attorney's
fees of the Employee up to a maximum of twenty-five thousand dollars
($25,000.00).

        18.    Successors.    

This Agreement shall inure to the benefit of and be binding upon the Executive
and the Executive's assigns, heirs, representatives or estate.

        19.    Indemnification.    

In the event of a lawsuit, such as but not limited to a shareholder suit, after
Executive's departure from the Employer, or termination of this Agreement for
Cause or Termination without Cause, the Employer shall reimburse, the Executive
from all reasonable travel costs and out-of-pocket expenses incurred by
Executive in assisting in the defense of such post-employment suit. In addition,
the Employer shall to the fullest extent allowed under its Amended and Restated
Certificate of Incorporation and to the fullest extent permitted by law
indemnify, defend and hold harmless Executive form any reasonable legal fees
incurred in Executive's assistance in the defense of or damages awarded against
Executive from such post-employment lawsuit.

        20.    Press Releases.    

The executive will be given the opportunity to review and comment upon any press
release announcing his departure from the Employer. Employer shall not be
obligated to withdraw or revise such press release as a result of the
Executive's comments.

        IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement
and Executive has signed this Agreement, as or the day and year first above
written.

AGREED TO BY:   AGREED TO BY: Executive: George Warman   enherent Corp.
Robert D. Merkl
President
By:
                                                                       
 
By:
                                                                       
Date:                                                             
 
Date:                                                             

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
